Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse in a response filed on 11/9/2021.
Accordingly, claims 18-20 have been cancelled with applicants permission received on 1/6/2022 in an interview with Gregory Reilly.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Reilly on 01/06/2022.

The application has been amended as follows utilizing the claims filed on 3/8/19:

Claim 7 at line 4 after “change a height of” delete –[[the]]– and insert –[a]–

Key: [[text]] = deleted text; [text] = inserted text
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention entails driving instrument (300) having an outer shaft (310) having a lumen (311) and a distal end (316), and an inner shaft (320) having a distal end (326) and a proximal end (322) that extends from the proximal end of the outer shaft (3100 (Fig. 10-11).  The distal ends (316,326) 
The closes prior art of record are: US Patent Pub. 20110138948A1 and US Patent 10369008B2 to Jimenez et al; US Patent Pub. 20160166396 to McClintock; US Patent Pub. 20170258605A1 to Blain et al; and US Patent Pub. 20190021868A1 to Ludwig et al.
The Jimenez references (utilizing the patent) disclose a spinal implant (500) that can be expanded and contracted and wherein the expansion for the proximal and distal portions of the implant which occur by rotation of the worm (540) (Fig. 10a-10d).    The worm (540) is composed of a first portion (546) and a second portion (548) each of which had a thread thereon (543,544) which are oppositely threaded (Fig. 10A).  The two portions (546, 548) can therefore be rotated independently of each other, with each driving a separate threaded geared sleeve (520) resulting in an angled implant (500) (Fig. 10D).  Jimenez discloses an insertion/driving tool (200) (Fig. 5a-5c) however, this tool is composed of two parallel shafts (203,204) wherein shaft (203) is meant to actuate the implants expansion and shaft (204) is meant to merely be used to hold onto implant by threads (Fig. 5a-5c).
McClintock discloses an implant (100) that can expand (multiple stages of expansion shown in Fig. 5b, 7B, and 8b) and contract (Fig. 4C), and wherein the proximal and distal regions of the implant can expand and contract separately (Fig. 1-8b).  McClintock also discloses a driving instrument (10) however, this instrument does not utilize an inner and outer shafts rotations to expand the implant nor are those rotations limited by reaching a certain torque level.
Blain discloses a driving instrument (400) comprising an outer shaft (410), a middle shaft (406) and an inner shaft (420) (Fig. 22-29).  The outer most shaft (410) works in conjunction with the middle shaft (406) to grasp the implant (300) by means of rotating the outer shaft (410) about the middle shaft (406) to expand and contract arms (402) which grasp and release the implant (300) while the inner shaft (420) is rotated within the middle shaft (406) to expand the implant (300) (Fig. 22-29).  However, the implant is not described as allowing for the proximal and distal regions to expand individually nor can the shafts rotations be limited by reaching a certain torque level.
Ludwig discloses an implant (100) with proximal and distal adjustment assemblies (150,170) that can be independently expanded and contracted (Fig. 1-16B).  Ludwig also discloses a driving instrument (300) comprising an outer shaft (310) and an inner shaft (324) wherein the distal ends (316,324) of the shafts (310,324) are used to independently expand the proximal and distal regions of the implant (100) (Fig. 22-29c).  However, Ludwig does not disclose wherein the shafts stop rotation based on different torque levels.  In addition, Ludwig discloses that an adjustment knob (336) can be moved to position labeled “A” on proximal shaft (337, see Fig. 23) which disengages the inner shaft from the outer shaft thus allowing for the distal region of the implant to be 
The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775